Citation Nr: 1827103	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2009 to August 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The record contains conflicting medical evidence as to whether or not the Veteran has (or during the pendency of the instant claim has had) a left shoulder disability. 

The Veteran contends that he has a left shoulder disability incurred in service.  An April 2013 STR notes his report of left shoulder pain that began after lifting weights.  He also reported a prior left shoulder injury sustained while serving in Afghanistan.  Left shoulder strain was diagnosed.  

On November 2013 VA examination, the Veteran's report of left shoulder pain and a demonstrable decreased range of motion were noted.  A left shoulder disability was not diagnosed.  The examiner noted that X-rays of the Veteran's left shoulder were normal.  However, a May 2014 letter from the Veteran's VA treating physician notes that shoulder X-rays revealed "slight downward sloping acromion which can be seen in patients with impingement", indicating a possible diagnosis of left shoulder impingement.  Notably, VA treatment records show ongoing treatment for the left shoulder including occupational therapy and medical management.  An examination for a medical opinion that reconciles the conflicting findings is necessary.
The case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA evaluations and/or treatment (i.e., those not already in the record) the Veteran has received for a left shoulder disability. 

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to establish the existence and ascertain the nature and likely etiology of any left shoulder disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any studies indicated should be completed.  On review of the record and interview and examination of the Veteran, the examiner should:

(a) Identify (by diagnosis) each left shoulder disability entity found (or shown by the record during the pendency of the instant claim).  If a left shoulder disability is not diagnosed, reconcile that finding with the May 2014 VA physician's letter indicating that X-rays suggest the Veteran may have left shoulder impingement.

(b) Identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service, to include his reported injuries and activities therein?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data.   

3.  The AOJ should then review the record, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

